UNITED STATESOMB APPROVALSECURITIES AND EXCHANGE COMMISSIONOMB Number:3235-0058Washington, D.C. 20549Expires:April30, 2009FORM 12b-25Estimated average burden hours per response 2.50NOTIFICATION OF LATE FILINGSEC FILE NUMBER333-122113CUSIP NUMBER86332V208 (Check one):o Form10-Ko Form20-Fo Form11-Kþ Form10-Qo FormN-SARo FormN-CSR For Period Ended: September 30, 2015 o Transition Report on Form10-Ko Transition Report on Form20-Fo Transition Report on Form11-Ko Transition Report on Form10-Qo Transition Report on FormN-SARFor the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type.Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates:PART I — REGISTRANT INFORMATION StrikeForce Technologies, Inc.Full Name of RegistrantFormer Name if Applicable1090 King Georges Post Road, Suite 603Address of Principal Executive Office (Street and Number)Edison, New Jersey 08837City, State and Zip CodePART II — RULES 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) x(a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense;x(b)The subject annual report, semi-annual report, transition report on Form 10-K, 10-K, 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and(c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable.PART III — NARRATIVEState below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra Sheets if Needed)StrikeForce Technologies, Inc. (the "Company") will not be able to file its report on Form 10-Q for the period ended September 30, 2015 within the prescribed time period without incurring undue hardship and expense. The Company intends to file its Form 10-Q within the 5-day extension period afforded by SEC Rule 12b-25 under the Securities Exchange Act of 1934, as amended. The Company is in the process of preparing its financial information as well as completing the required review.PART IV — OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Mark L. Kay732661-9641(Name)(Area Code)(Telephone Number) (2)Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yesx Noo (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes o No x If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2StrikeForce Technologies, Inc.(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 16, 2015By:/s/ Mark L. KayMark L. KayCEOINSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative's authority to sign on behalf of the registrant shall be filed with the form.3
